Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 05/04/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Ms. Chia Yun Cou Reg. No. 75756 on WebEx interview on 06/03/2022 and email on 06/06/2022. The claims were amended to overcome any potential objections or 112b rejections as well as the prior art.

The application has been amended as follows:

Claims:
Claim 11. (Currently Amended) A grounding system for use with a high voltage leak detection (HVLD) system configured to inspect a package using an inspection electrode and a detection, comprising:  grounding elements comprising rollers configured to retain, rotate, and contact the package to remove, significantly reduce, or conduct away electric charge accumulation on the package [[.]], and 
a movable grounding element that is configured to be moved by a controller to an operative position within a range of effective distance from a surface of the package between the inspection electrode and the detection electrode to ground the package.  


Claim 12. Canceled.

Claim 14. (Currently Amended) The grounding system of claim [[12]] 11, comprising an actuator configured to move the movable grounding element together with the inspection electrode and/or the detection electrode to ground the package.

Claim 16. (Currently Amended) A method  of using the system of claim 1 for high voltage leak detection (HVLD) inspection, comprising: predetermining [[a]] the range of effective distance from [[a]] the grounding element to [[a]] the surface of [[a]] the package based on one or more factors comprising material of the grounding element, shape of the grounding element, ambient environment, and humidity; grounding the package by moving the grounding element within the range of effective distance to remove, significantly reduce, or conduct away electric charge accumulation on the package; and performing HVLD inspection on the package using [[a]] the HVLD testing system by scanning the surface of the package using [[an]] the inspection electrode and [[a]] the detection electrode.  


Allowable Subject Matter
Claims 1-11 and 14-21 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 1 the prior art of record documents, individually or in combination, fail to anticipate or render obvious, a leak detection system wherein a grounding system comprising a grounding element  by moving the grounding element to an operative position within a range of effective distance from a surface of the package; and a controller configured to predetermine the range of effective distance based on one or more factors comprising material of the grounding element, shape of the grounding element, ambient environment, and humidity, and the controller is further configured to operate and coordinate the operation of the grounding system with the operation of the HVLD testing system, in conjunction with the remaining claim limitations.
Claims 2-10 and 16-21 are allowable due to at least their dependency on claim 1.

Regarding claim 11 the prior art of record documents, individually or in combination, fail to anticipate or render obvious, a grounding system for use with a high voltage leak detection (HVLD) system comprising a movable grounding element that is configured to be moved by a controller to an operative position within a range of effective distance from a surface of the package between the inspection electrode and the detection electrode to ground the package, in conjunction with the remaining claim limitations.

Claims 14-15 are allowable due to at least their dependency on claim 11.

Reason for Allowance
The closest prior art found by the examiner includes:
WO 2004051255 A1, “MURAKAWA”

US 20140009169 A1, “Langois”

JP-2011064556-A “MATSURA”

WO2019157036A1, “STAUFFER”

WO 2017136007 A1, “STAUFFER2”
CN-112946428-A, “Hangzhou”

MURAKAWA in Fig.3 discloses A leak detection system, comprising:
a high voltage leak detection (HVLD) testing system (e.g., Abstract, ¶0007-¶0008) comprising an inspection electrode (5) and a detection electrode (6); a grounding system (e.g., ¶0025- third electrode 8 has one end in contact with the sealed package 2 and the other end grounded) comprising a grounding element (8), wherein the grounding system is configured to remove, significantly reduce, or conduct away electric charge accumulation (¶0029-¶0030- during inspection a conductive path c conducts charge, also referred to as noise current, on a material layer of the sealed package 2 from the first electrode) on the package (2). MURAKAWA in ¶0028-¶0030- discloses the leakage defect inspection device carries out a process including steps to effect testing of the sealed container 2, which includes positioning and use of the first electrode 5, the second electrode 6 and the third electrode 8, and in ¶0035 discloses the grounding electrode 8 may be provided at a plurality of locations. 

MURAKAWA fails to disclose 1) wherein the inspection electrode and/or the detection electrode are configured to scan a surface of the package to inspect the package; 2) by moving the grounding element to an operative position within a range of effective distance from a surface of the package; and 3) a controller configured to predetermine the range of effective distance based on one or more factors comprising material of the grounding element, shape of the grounding element, ambient environment, and humidity, and the controller is further configured to operate and coordinate the operation of the grounding system with the operation of the HVLD testing system.

Langois in Figs.1-4 teaches wherein the inspection electrode and/or the detection electrode (electrode 12 or 112 or 312a-312c/grounded contact 16 or 116) are configured to scan (in ¶0063 teaches sequential moving of the electrode and in ¶0073 teaches it is equivalent setup for a fixed electrode and movable package laminate reading on that the electrode is scanning) a surface of the package (surface of package that is enveloped inside of 20/120) to inspect the package (package is enveloped with e.g., layer 20, including layers 24-27 and layer 25 that is conductive) by moving the [electrode] element to an operative position(¶0018- electrode in non contact or direct contact in a predetermined distance determined by trial and error; also e.g.,¶0045) within a range of effective distance (e.g.¶0018-a predetermined distance determined by trial and error that can be from 0 as contact type electrode to any other determined by trial and error) from a surface of the package (surface of laminated inside 20/120); and a controller (15) configured to predetermine the voltage.

MATSURA in Figs. 1 and 5 and ¶0033- ¶0034 teaches one electrode brush 10 grounded via a current detection unit 40/sensor “48” is controlled to move through the moving means 25 substantially along the transport direction A and at a faster speed than the sealed package 50 to be transported, electrode 10 eventually overtakes the sealed package 50, the inspection site 65 of the sealed package 50 comes into contact with the first electrode 10 again as shown in FIGS. 5 (c) and 5 (d).
The prior art listed in the record fail to remedy the deficiency of MURAKAWA, Langois, and MATSURA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856   

/PETER J MACCHIAROLO/            Supervisory Patent Examiner, Art Unit 2856